Whitfield, J.
(concurring) — -The statute confers upon the Railroad Commissioners authority to “require the erection of such freight and passenger depots, etc., with all necessary conveniences as the safety, convenience and comfort of passengers and the proper handling, care, protection and prompt delivery of and transportation of freight may require. Subdivision 5, Section 3, Chapter 6527 Acts of 1913, Sec. 2893 Compiled Laws of 1914. Authority to make an order in the premises appearing, the question to be determined is whether the order as made is enforceable by mandamus. Orders made by the Railroad Commissioners within their statutory authority are as a matter of organic law not conclusive. If such an order is made without a legally sufficient evidentiary basis to support it, the order is not enforceable. See Seaboard Air Line Ry. v. Railroad Commission of Georgia, 240 U. S. 324, 36 Sup. Ct. Rep. 260; Wisconsin M. & P. R. Co. v. Jacobson, 179 U. S. 287, 21 Sup. Ct. Rep. 115; State of Washington ex rel. Oregon R. & Navigation Co. v. Railroad Commis*466sioners of State of Washington, 224 U. S. 510, 32 Sup. Ct. Rep. 535; Great Northern Ry. Co. v. State of Minnesota ex rel. State Railroad & Warehouse Commission, 238 U. S. 340, 35 Sup. Ct. Rep. 753; Interstate Commerce Commission v. Louisville & N. R. Co., 227 U. S. 88, text 91, 92, 33 Sup. Ct. Rep. 185; Florida East Coast Ry. Co. v. United States, 234 U. S. 167, text 185, 34 Sup. Ct. Rep. 867; Louisville & N. R. Co. v. United States, 238 U. S. 1, 35 Sup. Ct. Rep. 696; Interstate Commerce Commission v. Great Northern R. Co., 222 U. S. 541, 32 Sup. Ct. Rep. 108; State ex rel. R. R. Comm’rs v. Florida East Coast R. Co., 64 Fla. 112, 59 South. Rep. 385; State ex rel., Railroad Commissioners v. Florida East Coast Ry. Co., 69 Fla. 165, 67 South. Rep. 906.
Under the statute all presumptions are in favor of the action taken by the Commissioners, and the order made by them “shall be deemed and held to be reasonable and just and such as ought to have been made in the premises and to have been properly arrived at in due form of procedure and such as can and ought to be executed, unless the contrary plainly appears on the face thereof or be made to appear by clear and satisfactory evidence, and shall not be set aside or held invalid unless the contrary so appears.” This statutory provision apparently extends the inquiry in proceedings of this character to errors in making orders, whereas prior to the enactment of the statute the enquiry was confined to questions of 'exceeding statutory powers and to abuses of authority, questions of mere error not being considered. State ex rel. Railroad Commissioners v. Florida East Coast R. Co., 67 Fla. 83, 64 South. Rep. 443.
In view of the above quoted statute if it be made to appear by admissions in the pleadings having the effect *467of “clear and satisfactory evidence,” that the order in this case is not “reasonable and just,” or that the order is not “such as ought to have been made in the premises,” or that the order was not “properly arrived at in due form of procedure” or that the order is not “such as can and ought to be executed,” the order should not be enforced by mandamus. If the order is in whole and in every part thereof invalid or unenforceable, it should not be enforced either wholly or partially; and the provision of the statute to the effect that if any part of the order “shall be found invalid, the court shall proceed to enforce such portion thereof as may be valid if the same can be done,” can have no application.
To afford reasonably adequate facilities at its own stations is primary duty of the carrier, and the burden of furnishing such facilities does not unlawfully invade the carrier’s property rights, when the requirements are not in fact unreasonable and arbitrary.
While the duty of furnishing reasonably adequate depot facilities may be enforced, the nature and extent of facilities required to be furnished should be determined after a due consideration of all pertinent facts, including the expense to the carrier and the relative benefits to the public to be served. State ex rel. Burr v. Atlantic Coast Line R. Co. 71 Fla. 102, 70 South. Rep. 941.
In determining the validity and reasonableness of an order requiring depot facilities to be furnished, regard should be had for considerations that show whether the facilities may justly be required for the convenience and safety of the public to be served, and whether the expense to the carrier is so out of proportion to the advantage thereby afforded to the public or so affects its earnings as to impose an unlawful burden upon the carrier. See State ex rel. Railroad Commissioners v. Florida *468East Coast Ry. Co., 69 Fla. 165, 67 South. Rep. 906. When it does not clearly appear that the order is unreasonable as to the nature or extent of the facilities required or as to the expense involved, and the order is otherwise valid, it will be enforced, and doubts if any will be resolved in favor of the order. State ex rel. Railroad Commissioners v. Florida East Coast R. Co., 67 Fla. 83, 64 South. Rep. 443. It is within the province and duty of the Railroad Commissioners and the carrier to anticipate and provide for the reasonable requirements by prospective growth of the business done by the carrier. State ex rel. Railroad Commissioners v. Florida East Coast R. Co., 67 Fla. 83, text 101, 64 South. Rep. 443; Louisville & N. R. Co. v. Railroad Comm’rs, 63 Fla. 491, 58 South. Rep. 543.
But where an order requiring depot facilities to be furnished is shown by the admissions of the pleadings to be so unreasonable with reference to the past and present conditions affecting the matter as to unlawfully invade the carrier’s property rights, the order should not be enforced by mandamus, particularly when it appears that the prospective growth of the carrier’s business does not clearly warrant the requirements of the order sought to be enforced.
The functions of a demurrer to a return to an alternative writ of mandamus is to raise a question of law as to the right of the relator on the pleadings to the relief sought. All the allegations of fact that are, as a matter of pleading, sufficiently averred in the return, are for the purposes of the demurrer admitted to be true as averred. The law applicable to the facts duly stated and admitted is to be determined by the court; and the essential question, when properly presented, is whether the facts thus alleged and admitted are in law sufficient as a *469defense to the writ. State ex rel. Railroad Commissioners v. Louisville & N. R. Co., 62 Fla. 315, 57 South. Rep. 175; State ex rel. Railroad Commissioners v. Florida East Coast R. Co., 64 Fla. 112, 59 South. Rep. 385; State ex rel. Railroad Commissioners v. Atlantic Coast Line R. Co., 67 Fla. 441, 63 South. Rep. 729.
From the admissions of the demurrer herein as set out in the main opinion, it “plainly appears” as if shown “by clear and satisfactory evidence,” that the order is not “reasonable and just,” and is not “such as ought to have been made in the premises” and is not “such as can and ought to be executed;” therefore in accordance with the provisions of the statute the order should not be enforced.